
	
		I
		112th CONGRESS
		2d Session
		H. R. 5691
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mrs. Maloney (for
			 herself, Mr. Frank of Massachusetts,
			 Mr. Capuano,
			 Mr. Ellison,
			 Mr. Gutierrez,
			 Mr. Moran,
			 Mr. Jackson of Illinois,
			 Ms. Richardson,
			 Mr. Van Hollen,
			 Mr. Serrano,
			 Mr. Cicilline,
			 Mr. Dingell,
			 Mr. Miller of North Carolina,
			 Mr. Rangel,
			 Ms. Chu, Ms. Schakowsky, Mr.
			 Grijalva, Mr. Blumenauer,
			 Mr. Carson of Indiana,
			 Ms. Hahn, Ms. Kaptur, Mr.
			 Nadler, Mr. Conyers,
			 Mr. Thompson of Mississippi,
			 Ms. Brown of Florida,
			 Mr. Cummings,
			 Ms. Eshoo,
			 Mr. Gonzalez,
			 Ms. Norton,
			 Ms. Lee of California,
			 Ms. DeLauro,
			 Ms. Wilson of Florida,
			 Ms. Loretta Sanchez of California,
			 Ms. Woolsey,
			 Mrs. Lowey,
			 Mr. Towns,
			 Ms. Waters,
			 Mr. Tonko,
			 Mr. Rush, Mr. Ackerman, Mr.
			 Hinchey, Mr. Stark,
			 Mr. Holt, Mr. Pallone, Ms.
			 Tsongas, Mr. Becerra, and
			 Ms. Bass of California) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish fair and
		  transparent practices related to the marketing and provision of overdraft
		  coverage programs at depository institutions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Overdraft Protection Act of
			 2012.
		2.Findings and
			 purposeSection 102 of the
			 Truth in Lending Act (15 U.S.C. 1601) is amended by adding at the end the
			 following new subsection:
			
				(c)Fairness and
				accountability in overdraft coverage
					(1)FindingsThe
				Congress also finds that—
						(A)overdraft coverage
				is a form of short-term credit that depository institutions provide for
				consumer transaction accounts. Historically, depository institutions covered
				overdrafts for a fee on an ad hoc basis;
						(B)with the growth in
				specially designed software programs and in consumer use of debit cards,
				overdraft coverage for a fee has become more prevalent;
						(C)many depository institutions offer a range
				of overdraft options but aggressively encourage consumers to consent to the
				most expensive option, where a high flat fee is collected for every individual
				overdraft transaction;
						(D)most depository
				institutions collect a high flat fee, including for small dollar transactions,
				each time the institution covers an overdraft, in some cases impose multiple
				overdraft coverage fees within a single day, and many charge additional fees
				for each day during which the account remains overdrawn; and
						(E)such abusive
				practices in connection with overdraft coverage fees have deprived consumers of
				meaningful choices about their accounts and placed significant financial
				burdens on low- and moderate-income consumers.
						(2)PurposeIt
				is the purpose of this title to protect consumers by limiting abusive overdraft
				coverage fees and practices, and by providing meaningful disclosures and
				consumer choice in connection with overdraft coverage
				fees.
					.
		3.Definitions
			(a)Additional
			 definitionsSection 103 of the Truth in Lending Act (15 U.S.C.
			 1602) is amended by adding at the end the following new subsection:
				
					(ee)Definitions
				relating to overdraft coverage
						(1)CheckThe
				term check has the same meaning as in section 3(6) of the Check
				Clearing for the 21st Century Act (12 U.S.C. 5001 et seq.), other than a
				travelers check.
						(2)Depository institutionThe term depository
				institution has the same meaning as in clauses (i) through (vi) of
				section 19(b)(1)(A) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(A)).
						(3)Nonsufficient
				fund feeThe term nonsufficient fund fee means a
				fee or charge assessed in connection with an overdraft for which a depository
				institution declines payment.
						(4)OverdraftThe
				term overdraft means, in a withdrawal by check or other debit
				from a transaction account in which there are insufficient or unavailable funds
				in the account to cover such check or debit, the amount of such withdrawal that
				exceeds the available funds in the account.
						(5)Overdraft
				coverageThe term overdraft coverage means the
				payment of a check presented or other debit posted against a transaction
				account by the depository institution in which such account is held, even
				though there are insufficient or unavailable funds in the account to cover such
				checks or other debits.
						(6)Overdraft
				coverage feeThe term
				overdraft coverage fee means any fee or charge assessed in
				connection with overdraft coverage, or in connection with any negative account
				balance that results from overdraft coverage, unless such fee or charge is
				imposed in connection with—
							(A)an extension of
				credit through an overdraft line of credit program where such fee or charge was
				considered a finance charge under this title as in effect immediately prior to
				the enactment of the Overdraft Protection Act of 2012; or
							(B)any transfer from
				an account linked to another transaction account.
							Such fee
				shall be considered a finance charge for purposes of section
				106(a), but shall not be included in the calculation of the rate of interest
				for purposes of section 107(5)(A)(vi) of the Federal Credit Union Act (12
				U.S.C. 1757(5)(A)(vi)).(7)Overdraft
				coverage programThe term overdraft coverage
				program means a service under which a depository institution assesses
				an overdraft coverage fee for overdraft coverage.
						(8)Transaction
				accountThe term
				transaction account has the same meaning as in section 19(b)(1)(C)
				of the Federal Reserve Act (12 U.S.C.
				461(b)(1)(C)).
						.
			(b)Conforming
			 amendmentSection 107(5)(A)(vi) of the Federal Credit Union Act
			 (12 U.S.C. 1757(5)(A)(vi)) is amended by inserting , other than an
			 overdraft coverage fee, as defined in section 103(ee) of the Truth in Lending
			 Act (12 U.S.C. 1602(ee)) after inclusive of all finance
			 charges.
			4.Fair marketing
			 and provision of overdraft coverage programs
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end
			 the following new section:
				
					140B.Overdraft
				coverage program disclosures and consumer protection
						(a)ProhibitionsNo
				depository institution may engage in acts or practices in connection with the
				marketing of or the provision of overdraft coverage that are unfair, deceptive,
				or designed to evade the provisions of this section.
						(b)Marketing
				disclosuresEach depository institution that provides or offers
				to provide overdraft coverage with respect to transaction accounts held at that
				depository institution shall clearly and conspicuously disclose in all
				marketing materials for such overdraft coverage—
							(1)any overdraft
				coverage fees with respect to such overdraft coverage; and
							(2)that by not
				opting-in to such overdraft coverage—
								(A)a consumer’s
				transaction may be declined if there are insufficient funds in the related
				transaction account; and
								(B)the consumer will
				not be charged a fee if such transaction is declined.
								(c)Consumer consent
				opt-inA depository
				institution may charge overdraft coverage fees with respect to the use of an
				automatic teller machine or point of sale transaction only if the consumer has
				consented in writing, in electronic form, or in such other form as is permitted
				under regulations of the Bureau.
						(d)Consumer
				disclosuresEach depository institution shall clearly disclose to
				each consumer covered by an overdraft protection program of that depository
				institution—
							(1)that—
								(A)the consumer may
				be charged for not more than one overdraft coverage fee in any single calendar
				month and not more than 6 overdraft coverage fees in any single calendar year,
				per transaction account; and
								(B)the depository
				institution retains the discretion to pay (without assessing an overdraft
				coverage fee) or reject overdrafts incurred by the consumer beyond the numbers
				described in subparagraph (A);
								(2)the overdraft coverage fee as an annual
				percentage rate, so as to permit consumers to meaningfully compare the
				overdraft coverage to alternative forms of overdraft options and other sources
				of credit;
							(3)information about
				any alternative overdraft products that are available (such as linked accounts,
				lines of credit, and alerts), including a clear explanation of how the terms
				and fees for such alternative services and products differ; and
							(4)such other information as the Bureau may
				require, by rule.
							(e)Periodic
				statementsEach depository institution that offers an overdraft
				coverage program shall, in each periodic statement for any transaction account
				that has an overdraft coverage program feature, clearly disclose to the
				consumer the dollar amount of all overdraft coverage fees and nonsufficient
				fund fees charged to the consumer for the relevant period and year to
				date.
						(f)Exclusion from
				account balance informationNo depository institution may include
				the amount available under the overdraft coverage program of a consumer as part
				of the transaction account balance of that consumer.
						(g)Prompt
				notificationEach depository institution shall promptly notify
				consumers, through a reasonable means selected by the consumer, when overdraft
				coverage has been accessed with respect to the account of the consumer, not
				later than on the day on which such access occurs, including—
							(1)the date of the
				transaction;
							(2)the type of
				transaction;
							(3)the overdraft
				amount;
							(4)the overdraft
				coverage fee;
							(5)the amount
				necessary to return the account to a positive balance; and
							(6)whether the
				participation of a consumer in an overdraft coverage program will be terminated
				if the account is not returned to a positive balance within a given time
				period.
							(h)Terminated or
				suspended coverageEach depository institution shall provide
				prompt notice to the consumer, using a reasonable means selected by the
				consumer, if the institution terminates or suspends access to an overdraft
				coverage program with respect to an account of the consumer, including a clear
				rationale for the action.
						(i)Overdraft
				coverage fee limits
							(1)Notice and
				Opportunity To CancelEach
				depository institution shall—
								(A)warn any consumer
				covered by an overdraft coverage program who engages in a transaction through
				an automated teller machine or a branch teller if completing the transaction
				would trigger overdraft coverage fees, including the amount of the fees;
				and
								(B)provide to the
				consumer the opportunity to cancel the transaction before it is
				completed.
								(2)FrequencyA
				depository institution may charge not more than one overdraft coverage fee in
				any single calendar month, and not more than 6 overdraft coverage fees in any
				single calendar year, per transaction account.
							(3)Reasonable and
				proportional overdraft coverage fees
								(A)In
				generalThe amount of any overdraft coverage fee that a
				depository institution may assess for paying a transaction (including a check
				or other debit) shall be reasonable and proportional to the amount of the
				overdraft.
								(B)Safe harbor rule
				authorizedThe Bureau, in
				consultation with the Board of Governors of the Federal Reserve System,
				Comptroller of the Currency, the Board of Directors of the Federal Deposit
				Insurance Corporation, and the National Credit Union Administration Board, may
				issue rules to provide an amount for any overdraft coverage fee that is
				presumed to be reasonable and proportional the amount of the overdraft.
								(4)Posting
				orderIn order to minimize overdraft coverage fees charged to
				consumers, each depository institution shall post transactions with respect to
				transaction accounts in such a manner that the consumer does not incur
				avoidable overdraft coverage fees.
							(j)Debit
				holdsNo depository institution may charge an overdraft coverage
				fee on any category of transaction, if the overdraft results solely from a
				debit hold amount placed on a transaction account that exceeds the actual
				dollar amount of the transaction.
						(k)Nondiscrimination
				for not opting InIn implementing the requirements of this
				section, each depository institution shall provide to consumers who have not
				consented to participate in an overdraft coverage program, transaction accounts
				having the same terms, conditions, or other features as those that are provided
				to consumers who have consented to participate in such overdraft coverage
				program, except for features of such overdraft coverage.
						(l)Nonsufficient
				fund fee limitsNo depository institution may charge any
				nonsufficient fund fee with respect to—
							(1)any transaction at
				an automated teller machine; or
							(2)any debit card
				transaction.
							(m)Reports to
				consumer reporting agenciesNo depository institution may report
				negative information regarding the use of overdraft coverage by a consumer to
				any consumer reporting agency (as that term is defined in section 603 of the
				Fair Credit Reporting Act (15 U.S.C. 1681a)) when the overdraft amounts and
				overdraft coverage fees are repaid under the terms of an overdraft coverage
				program.
						(n)Prepaid card
				study and rulemaking
							(1)Study
								(A)In
				generalThe Bureau shall
				carry out a study on whether consumers are being subjected to abusive practices
				with respect to prepaid card overdraft coverage.
								(B)ReportNot
				later than 1 year after the date of the enactment of this section, the Bureau
				shall issue a report to the Congress on all findings and determinations made in
				carrying out the study required under subparagraph (A).
								(2)RulemakingIf the Bureau, in carrying out the study
				required under paragraph (1)(A), determines that consumers are being subjected
				to abusive practices with respect to prepaid card overdraft coverage, the
				Bureau may, to the extent the Bureau determines appropriate, apply the
				provisions of this section to prepaid card overdraft coverage to the same
				extent such provisions apply to overdraft coverage offered by depository
				institutions.
							(3)DefinitionsFor purpose of this section:
								(A)Prepaid
				cardThe term prepaid card has the meaning given
				the term general-use prepaid card under section 915(a)(2)(A) of the Electronic
				Fund Transfer Act.
								(B)Prepaid card
				overdraft coverageThe term
				prepaid card overdraft coverage means the payment of a charge
				posted against a prepaid card—
									(i)where the prepaid
				card has insufficient or unavailable funds with which to cover such payment;
				and
									(ii)where a fee or other charge is assessed
				against the consumer in connection with such payment.
									(o)Rule of
				constructionNo provision of this section may be construed as
				prohibiting a depository institution from retaining the discretion to pay,
				without assessing an overdraft coverage fee or charge, an overdraft incurred by
				a
				consumer.
						.
			(b)Technical
			 amendmentThe table of
			 contents for chapter II of the Truth in Lending Act is amended by inserting
			 after the item relating to section 140A the following new item:
				
					
						140B. Overdraft coverage program
				disclosures and consumer
				protection.
					
					.
			5.Regulatory
			 authority of the BureauNot
			 later than 24 months after the date of the enactment of this Act, the Bureau of
			 Consumer Financial Protection (hereafter in this Act referred to as the
			 Bureau) shall issue such final rules and publish such model
			 forms as necessary to carry out section 140B of the Truth in Lending Act, as
			 added by this Act.
		6.Effective
			 date
			(a)In
			 generalThis Act and the
			 amendments made by this Act shall take effect 1 year after the date of the
			 enactment of this Act, whether or not the rules of the Bureau under this Act or
			 such amendments are prescribed in final form.
			(b)Prepaid card
			 study To begin on enactmentNotwithstanding subsection (a),
			 section 140B(n)(1) of the Truth in Lending Act (as added by section 4(a)) shall
			 take effect upon enactment of this Act.
			(c)Moratorium on
			 fee increases
				(1)In
			 generalDuring the 1-year
			 period beginning on the date of the enactment of this Act, no depository
			 institution may increase the overdraft coverage fees or charges assessed on
			 transaction accounts for paying a transaction (including a check or other
			 debit) in connection with an overdraft or for nonsufficient funds.
				(2)DefinitionsAs
			 used in this section, the terms depository institution,
			 overdraft, overdraft coverage fee,
			 transaction account and nonsufficient fund fee
			 have the same meanings as in section 103(ee) of the Truth in Lending Act, as
			 added by this Act.
				
